 PAUL W.SPEER, INC.3172.By discriminating in regard to the hire and tenure of employment of EarlStrong, Orville Cave, Howal d Norris, and Robert W. Adams, thereby discouragingmembership in International Woodworkers of America, CIO, the Respondentshave engaged in and are engaging in unfair labor practices within the meaningof Section 8 (a) (3) of the Act.3By interfering with, restraining, and coercing their employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the Respondents haveengaged in and are engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.4The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning cf Section 2 (6) and (7) of the Act[Recommended Order omitted from publication in this volume lPAULW.SPEER,INC.andPAULESPARZAINTERNATIONAL HOD CARRIERS' ANDCo I-^NIoiLABORERS'UNION OFAMERICA, LOCAL 300,AFL,AND Los ANGELESBUILDINGAND CON-STRUCTIONTRADESCOUNCILandPAULESPARZA.CasesNos.21-CA-844 and 21-CII-276.May 4, 1.951Decision and Order Remanding CasesOn January 30, 1951, Trial Examiner James R. Hemingway dis-missed from the bench the consolidated complaints in the above cases.To the extent herein material, the Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudicialerror was committed.The rulings are hereby affirmed.The Boardhas considered the Trial Examiner's order, the General Counsel's re-quest for review, the Respondent Union's brief, and the applicableportion of the record in these cases, and makes the following findings.The Trial Examiner concluded that while the operations of Re-spondent Speer' were substantial and not wholly unrelated to inter-state commerce, it would not effectuate the policies of the Act toassert jurisdiction.During 1950 Speer was engaged in constructionoperations valued at $280,000 for General Paint Company, an inter-state corporation selling more than $500,000 worth of goods out ofState.The Trial Examiner decided that this fact did not bring Re-spondent Speer within the rule of theHollow Tree 2case, because theenterprise was not "customarily or regularly furnishing goods orservices to a corporation engaged in interstate commerce."We do not agree with the Trial Examiner that an employer mustennstomnarily and regularlyfurnish goods to an interstate corporationiAt the hearing Paul W Speer, an individual, was joined as respondent2 InHollow Tree Lumber Company,91 NLRB 635, the Board decided that it would assertjurisdiction over any enteiprise which furnishes goods of services valued at $50,000 essen-piosciihed bi the Act in the coarse of their employmentNewspape,i and Mail Deliverers'at $25,00094 NLRB No. 59. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDto come within the rule of thehollow Treecase.As the nature of acontractor's business is generally sporadic, such a test would tend toconfuse application of the rules for asserting jurisdiction.The Respondents contend that the Board should dismiss the com-plaint because the alleged unfair labor practices occurred in connec-tion with a purely local construction job, which, by itself, has no effecton interstate commerce.We find no merit to this contention, as webelieve that in the construction industry, as in others,' the Boardshould determine jurisdiction based on the over-all operations of theemployer.4We accordingly find that Respondent Speer is engaged in com-merce within the meaning of the Act, and that, because Respondent'sservices to an interstate enterprise exceed the amount specified in theHollow Treedecision, it would effectuate the policies of the Act toassert jurisdiction in order to resolve the substantive issues raised bythe complaints.OrderIT IS HEREBY ORDERED that the order of the Trial Examiner dismiss-ing the complaints be, and it hereby is, reversed; andIT IS FURTHER ORDERED that the above-entitled Cases Nos. 21-CA-844and 21-CB-276, be, and they hereby are, remanded to the Trial Ex-aminer for appropriate action, including preparation and issuance ofan Intermediate Report, setting forth his findings of fact, conclusionsof law, and recommendations with respect to the unfair labor practicesalleged in the complaints.3Von's Grocery Company,91 NLRB 504 ;Federal Stores Division of Spiegel,Inc.,91NLRB 647.4West Virginia Electric Corporation,90 NLRB 526 (to which Chairman Herzog andMember Reynolds separately dissented) decided prior to theHollow Treecase, is over-ruled insofar as it is inconsistent with this decision.LEHIGHTON FURNITURE CORPORATION1andUPHOLSTERERS'INTERNA-TIONAL UNION OF NORTH AMERICA,AFL,PETITIONER.Cage No.4-RC-1019.May 4, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of theNationalLabor Relations Act, a hearing was held before HaroldKowal, hear-ing officer.The hearing officer's rulings made at thehearing arefree from prejudicial error and are herebyaffirmed.IThe name of the Employerappears as amended at the hearing.94 NLRB No. 58.